Citation Nr: 1219780	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-16 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to November 1979, with an additional period of service from July 1978 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Veteran presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with his VA claims file.

The issue of entitlement to service connection for a left knee disability (on the merits) is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2005 rating decision declined to reopen the Veteran's previously-denied claim of service connection for a left knee disability; the Veteran initiated, but did not perfect, an appeal of this decision.

2.  The evidence associated with the claims file subsequent to the June 2005 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability on the merits.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been submitted, the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  To the extent that there may be any deficiencies of notice or assistance regarding the issue of whether new and material evidence has been received to reopen the Veteran's service connection claim for a left knee disability, such deficiencies are moot as the Board is reopening and remanding the claim herein.  Further discussion of VA's duties to notify and assist will be included in a later decision should the claim be denied on the merits following remand.

II.  New and Material Evidence

The Veteran's appeal regarding his left knee disability arises out of his contention that he injured his left knee as a result of a fall from lateral bars while engaging in physical training during Advanced Individual Training (AIT) at Ft. Benning in 1978.  See Board Hearing Tr. at 3; VA Form 21-526, received December 1987.  

The Veteran's initial claim pertaining to a left knee disability was denied by the RO in an October 1982 rating decision, on the basis that service treatment records (STRs) show no findings concerning the left knee.  He did not appeal this decision, and it became final.  The Veteran subsequently sought to reopen his claim on multiple occasions.  Each time his claim was denied by a final rating decision or a final Board decision.  Most recently, in June 2005, the Veteran's claim was again denied by the RO.  The Veteran initiated an appeal by filing a Notice of Disagreement in October 2005; however, he failed to file a Substantive Appeal after a January 2006 Statement of the Case was issued.  Therefore, the June 2005 decision became final.  In November 2007, he again sought to reopen his claim.

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Evidence of record at the time of the June 2005 rating decision primarily consisted of the Veteran's STRs from his period of service from January to November 1979 and the Veteran's own lay statements regarding his left knee disability.  Notably, there was no medical evidence diagnosing the Veteran with a left knee disability or documenting treatment of his left knee pain.

Since June 2005, the Veteran has sought treatment at a VA medical center, and reports of his treatment contain a diagnosis of degenerative joint disease of the left knee (first documented in a December 2007 VA treatment note) and detail his ongoing treatment.  This evidence is new as it was not previously of record.

Significantly, this new evidence is also material in that it reflects a diagnosis of a current left knee disability.  As noted above, evidence of a left knee disability had previously been lacking, and evidence of a current disability is an element required to substantiate a claim of entitlement to service connection.

Accordingly, the previously-denied service connection claim for a left knee disability is reopened and consideration may be given to the entire evidence of record without regard to any prior denials.  However, as discussed in greater detail below, further evidentiary development is necessary in connection with the now-reopened claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disability is reopened; to this extent only, the appeal is granted.


REMAND

Although the newly-obtained medical evidence is sufficient to reopen the Veteran's service connection claim for a left knee disability, additional development is required before the Board can adjudicate this claim on the merits.

Historically, the Veteran's claim for service connection has been denied in part due to the fact that there is no evidence that his disability was incurred during service.

However, a review of the claims file indicates there may be outstanding STRs that would be relevant in substantiating the Veteran's claim for service connection.  The Veteran has reported on multiple occasions that his left knee was injured in 1978 at his AIT station, and that he was treated at the U.S. Army Hospital in Fort Benning, Georgia immediately following the injury and again in September 1979.  However, the only STRs that have been obtained date from the Veteran's period of service from January to November, 1979.  
The Veteran's service personnel records, however, indicate that the Veteran's service was not limited to that in 1979.  Specially, such records show a period of National Guard service from April to July, 1978, and a period of service from July 1978 to December 1978 labeled "AD".  It is unclear from such records whether "AD" stands for active duty or active duty for training.  Regardless of whether such service was active duty or active duty for training, these records clearly show that the Veteran had a period of service in 1978, which coincides with the Veteran's claims to have been injured on AIT.  Significantly, however, it does not appear that any attempt has been made to obtain STRs from the Veteran's period of service in 1978.  Indeed, the only STR requests in the claims file specifically request records covering the period from January to November, 1979.  Because STRs from the Veteran's 1978 period of service could shed considerable light on the etiology of his claimed knee disability, an attempt should be made to obtain such records on remand.

Additionally, it does not appear that a specific request has been made for records from the Ft. Benning Army Hospital, where the Veteran claims to have been treated for his claimed in-service left knee injury.  These records should also be obtained on remand.  

Lastly, the record reflects that the Veteran receives ongoing treatment at the VA Medical Center in Waco, Texas.  The record only contains VA treatment records until June 2010.  As more recent VA treatment records may be pertinent to the Veteran's claim, they must be requested on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of the Veteran's STRs from his period of service in 1978.  Search all possible depositories for such records, including any state depository if the Veteran's service included active duty for training.  The records search should include, but should not be limited to, any records of treatment for a left knee injury at the Ft. Benning Army Hospital.  If such records are not available, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any VA treatment records subsequent to June 2010 and associate them with the claims file.  If such records are not available, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, develop the Veteran's claim as appropriate based on any new evidence received, to include scheduling a VA examination to assess the etiology of his left knee disability, if STRs documenting an in-service left knee injury are received. 

4.  Lastly, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


